SETTLEMENT & MUTUAL RELEASE AGREEMENT

by and between NewBridge Global Ventures, Inc.

and

Jesse Magallanes

31 August 2020 (the "Effective Date")

 

 

This Settlement & Mutual Release Agreement (the "Agreement") is executed on the
Effective Date shown above by and between Jesse  Magallanes and  NewBridge
 Global Ventures, Inc., a Delaware Corporation with  a  place of  business  at
 l  Hawthorne Street, Suite 24A San Francisco CA 94105 ("NBGV") (Jess e
Magallanes and NBGV individually "Party" and together the "Parties "), and is
intended to effect a

settlement and mutual re le a se between the Pa r tie s.

 

WITNESSETH:

 

Whereas, Jesse Magallanes has since l May, 2019, served as SVP Corporate
Development of NBGV; and

 

Whereas, NBGV has accrued but not paid Jesse Magallanes a salary of $10,000 per
month for his services beginning 1, January 2020 until the Settlement Date, and
as of 31 August 2020 it is mutually agreed  by the  Parties  that the
outstanding  balance  of the total unpaid amount owed to Jesse Magallanes is
$80,000 (the "Outstanding Amount"; and

 

Whereas, Jesse Magallanes and NBGV entered into a similar agreement to settle
outstanding debts through 31 December, 2019, an agreement which both Parties
agree is superseded by this Settlement Agreement; and

 

Whereas, NBGV has limited funds to pay Jesse Magallanes the Outstanding Amount;
and

 

Whereas, the board of directors of NBGV has approved NBGV to issue 7,500,000
shares of its common stock (the "Settlement Shares") in full settlement of the
Outstanding Amount and Jesse Magallanes  is willing to accept  the Settlement
Shares in full settlement of the Outstanding Amount; and

 

Whereas the Parties wish to keep an amicable and respectful relationship with
one another and to resolve all differences between the Parties;

 

NOW THEREFORE, in recognition of good and valid consideration the receipt and
adequacy of which is hereby agreed, the Parties agree as follows:

--------------------------------------------------------------------------------



Payment in NBGV Common Shares. NBGV hereby agrees to issue Jesse Magallanes the
Settlement Shares as full payment for the Outstanding Amount.

 

1.Mutual Release and Indemnification. Once NBGV has issued the Settlement Shares
to Jesse Magallanes, Jesse Magallanes expressly releases and hold harmless NBGV
and its officers, directors and affiliates, from all liability for claims and/or
damages of whatever nature related to or arising out of the his employment.
Reciprocally, NBGV for its officers, directors and affiliates, expressly
releases and hold harmless Jesse Magallanes from all liability for claims and/or
damages of whatever nature related to the Outstanding Amount or relating to
Jesse Magallanes's services as a company employee. 

 

2.Corporate Authority, Good Standing. Each of the Parties warrants and
represents that it has legal authorization to enter into and to perform this
Agreement. 

 

3.Governing Law and Arbitration and Miscellaneous. This Agreement shall be
governed by California law without reference to any "conflicts-of-laws"
provisions and any dispute concerning the subject matter hereof, if not resolved
by Arbitration shall be subject to the exclusive jurisdiction, and Jesse
Magallanes and NBGV and its officers and directors respectively submit to the
jurisdiction, of courts sitting in California. Each of the foregoing agrees to
submit any dispute hereunder to non­ binding arbitration using commercial rules
of the American Arbitration Association and using only one arbitrator sitting in
Utah and only after an unreasonable and unjustified delay by any one of the
foregoing after a hearing on the dispute and rendering of a decision by the
Arbitrator may the non-delaying party in the first instance or any other party
in the second instance seek judicial relief for any claim under this Agreement
or dealing with the subject matter hereof. This Agreement contains the entire
agreement of the Parties regarding the subject matter of this Agreement, and
there are no other promises or conditions in any other agreement whether oral or
written. The Parties have attempted to limit the non-competition provision so
that it applies only to the extent necessary to protect legitimate business and
property interests. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid and enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited. 

 

4.Confidentiality. The Parties agree to keep the terms and substance of this
Agreement (including but not limited to any amounts paid pursuant thereto), and
any of the underlying facts confidential and to refrain from disclosing the same
at any future time, or to any other individual or entity whatsoever, except as
NBGV 

--------------------------------------------------------------------------------



may be required to report to the SEC and publicly disclose concerning this
transaction and/or file with the SEC a copy of this Agreement.

 

 

----Signature Page Follows----

--------------------------------------------------------------------------------



IN WITHESS WHEREOF, Jesse Magallanes and NBGV have executed the Agreement as of
the Effective Date above.

 

[ngbvex10z8_1.jpg] 